Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
The request filed on May 6, 2022 for a Request for Continuing Examination (RCE) under 37 CFR 1.114 is acceptable and an RCE has been established. Any previous finality is hereby withdrawn and a new action on the merits follows.  Any newly-submitted claims have been added.  An action on the RCE follows.

Drawings
The drawing correction filed March 31, 2022 has been approved.

Claim Objections
Claims 11 and 22 are objected to because the preamble of claims 11 and 22 fails to agree with the preamble of claim 10 from which the depend.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-11 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Recitations such as “the roller” on line 10 of claim 1 render the claims indefinite because they lack antecedent basis.
Recitations such as “a roller” on line 12 of claim 1 render the claims indefinite because it is unclear if the applicant is referring to the roller set forth on line 10 of claim 1 or is attempting to set forth another roller in addition to the one set forth above.
Recitations such as “a first end” on line 2 of claim 4 render the claims indefinite because it is unclear what element of the invention has the first end to which the applicant is referring.
Recitations such as “an opposite second end” on line 2 of claim 4 render the claims indefinite because it is unclear what element of the invention has the second end to which the applicant is referring.
Recitations such as “a roller shaft” on line 2 of claim 6 render the claims indefinite because it is unclear if the applicant is referring to the roller shaft forth on line 9 of claim 1 or is attempting to set forth another roller shaft in addition to the one set forth above.
Recitations such as “between the first sidewall, the second sidewall, and the retaining flange” on lines 15-16 of claim 10 render the claims indefinite because it is unclear if the roller is between the first sidewall, the second sidewall, and the retaining flange, the control arm is between the first sidewall, the second sidewall, and the retaining flange or the vehicle body is between the first sidewall, the second sidewall, and the retaining flange.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 21 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dilcher (US 4669220).  Dilcher discloses a retention and guide assembly for a vehicle door 1, the assembly comprising: 
a guide track 7 configured to be affixed to a door panel 1 of the vehicle door, the guide track 7 comprising sidewalls that at least partially extend around and define an internal recessed volume, the sidewalls including a first sidewall (labeled below) configured to be coupled with the door panel 1 and a second sidewall (labeled below) that is coupled with and oriented transverse to the first sidewall, the guide track including a retaining flange (labeled below) that is coupled with and oriented transverse to the second sidewall, wherein the retaining flange is spaced apart from the door panel while the guide track is connected with the door panel such that a roller shaft (labeled below) on which the roller 8 is disposed is positioned between the door panel and the retaining flange,
the sidewalls and the retaining flange are shaped to receive, within the internal recessed volume, a roller 8 of a control arm 10 extending from a vehicle body, the retaining flange configured to engage one or more of the control arm or the roller and retain the roller within the internal recessed volume of the guide track between the second sidewall and the door panel of the vehicle door (claim 1);
wherein the first sidewall of the guide track is configured to be connected to the door panel 1 such that the second sidewall is oriented substantially parallel to a plane of the door panel 1 and the retaining flange projects toward the door panel 1 since the retaining flange projects upwardly toward the portion of the door panel 1 disposed above the retaining flange (claim 2);
wherein the retaining flange is at a bottom of the retention and guide assembly as shown in figure 5, and wherein an opening extends between the retaining flange and the door panel (claim 21);
wherein the retaining flange is outwardly spaced apart from the door panel 1, as shown in annotated figure 5 below, while the guide track 7 is connected with the door panel 1 (claim 23).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dilcher (US 4669220).  Dilcher discloses a retention and guide assembly for a vehicle door, the assembly comprising:
a guide track 7 configured to be affixed connected to a door panel 1 of the vehicle door, the guide track 7 comprising sidewalls and an extension flange (labeled below) that at least partially extend around and define an internal recessed volume, the sidewalls including a first sidewall (labeled below) configured to be coupled with the door panel 1, a second sidewall (labeled below) that is coupled with and oriented transverse to the first sidewall and disposed away from the door panel, and a third sidewall (labeled below) that is coupled with and oriented transverse to the first sidewall and disposed to rest against a surface (labeled below) of the door panel 1, the extension flange configured to be coupled with and oriented transverse to the third sidewall, the sidewalls and the extension flange shaped to receive, within the internal recessed volume, a roller 8 of a control arm 10 extending from a vehicle body between the sidewalls and the extension flange, the extension flange configured to engage the control arm 10 and retain the roller 8 within the internal recessed volume of the guide track between the second sidewall and the door panel of the vehicle door, wherein the extension flange is spaced apart from a lower tip (labeled below) of the second sidewall while the guide track is connected with the door panel such that the control arm on which a roller shaft and the roller 8 are disposed is positioned between the lower tip of the second sidewall and the extension flange (claim 13);
wherein the first sidewall of the guide track 7 is configured to be connected to the door panel 1 such that the second and third sidewalls are oriented substantially parallel to the surface of the door panel and the extension flange projects away from the door panel 1 (claim 14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Dilcher as applied to claims 1, 2, 21 and 23 above, and further in view of Aspenwall (US 6041551).  Aspenwall discloses a guide track 10 that is elongated from a first end (labeled below) toward an opposite second end (not shown), first and second sidewalls (labeled below) extending from the first end to the second end, a retaining flange (labeled below) extends from the first end partially toward but not to the second end (claim 4);
wherein the retaining flange extends partially toward the second end and provides an opening 17 through which a roller is inserted into the internal recessed volume of the guide track (claim 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the retaining flange of Dilcher with a length, as taught by Aspenwall, to enable a user to more easily assemble the door leaf to the vehicle body.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dilcher as applied to claims 1, 2, 21 and 23 above, and further in view of Sullivan et al. (US 5618080).  Sullivan et al. discloses a retaining flange 92 (fig. 3) is positioned to engage a shoulder (labeled below) on a roller shaft on which a roller 78 is disposed, the shoulder disposed between a control arm 74 and the roller 78.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Dilcher with a retaining flange, as taught by Sullivan et al., to prevent undesirable wear of the distal surfaces of the roller as set forth on lines 38-41 of column 3 of Sullivan et al.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Dilcher as applied to claims 1, 2, 21 and 23 above, and further in view of Kulak et al. (US 2020/0148508).  Kulak et al. discloses a sensor 98 (fig. 9) coupled with a guide track 15 and configured to detect at least a partial disengagement or mis-adjustment during installation or maintenance of a door from the guide track (claim 7); wherein the sensor is coupled with the guide track (claim 8); wherein the sensor includes one or more of a piezoelectric strip, a magnetic switch, a capacitive or inductive proximity sensor as set forth 33-34 of paragraph 41, a friction strip, or a rubber sensitive edge extrusion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Dilcher, with a sensor system, as taught by Kulak et al., to enable a user to know when the door is no longer in the proper alignment with respect to the guide track.
	With respect to claim 7, the misalignment of the door with respect to the guide track 7 would include at least a partial disengagement or mis-adjustment of the roller 8 or the control arm 10 from the guide track 7.
	With respect to claim 8, the sensor of Kulak et al. would be coupled to the extension flange of Dilcher since the extension flange is coupled to the guide track and the sensor would be coupled to the guide track.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Dilcher (US 4669220) in view of Aspenwall (US 6041551).  Dilcher discloses a vehicle door retention and guide assembly comprising: 
an elongated first sidewall (labeled below) affixed to a door panel 1 of a vehicle door; 
an elongated second sidewall (labeled below) coupled with and oriented transverse to the first sidewall; and 
an elongated retaining flange (labeled below) coupled with and oriented transverse to the second sidewall, each of the first sidewall, the second sidewall, and the retaining flange extending from a first end of the vehicle door retention and guide assembly toward a second end of the vehicle door retention and guide assembly, the first and second sidewalls extending from the first end to the second end,
the first sidewall, the second sidewall, and the retaining flange at least partially extending around and bounding an internal recessed volume, 
the first sidewall, the second sidewall, and the retaining flange shaped to receive a roller 8 of a control arm 10 extending from a vehicle body between the first sidewall, the second sidewall, and the retaining flange, the retaining flange positioned to engage one or more of the control arm or the roller and retain the roller within the internal recessed volume between the second sidewall and the door panel of the vehicle door, wherein the retaining flange is spaced apart from the door panel while the first sidewall is connected with the door panel such that a roller shaft (labeled below) on which the roller 8 is disposed is positioned between the door panel and the retaining flange (claim 10);
wherein the first sidewall is configured to be connected to the door panel 1 such that the second sidewall is oriented substantially parallel to a plane (labeled below) of the door panel 1 and the retaining flange projects toward the door panel 1 since the retaining flange projects upwardly toward the portion of the door panel 1 disposed above the vehicle door retention and guide assembly (claim 11).
	Dilcher is silent concerning the retaining flange extending from the first end of the vehicle door retention and guide assembly toward, but not entirely to, the second end of the vehicle door retention and guide assembly.
	However, Aspenwall discloses a guide track 10 that is elongated from a first end (labeled below) of a vehicle door retention and guide assembly toward an opposite second end (not shown) of the vehicle door retention and guide assembly, first and second sidewalls (labeled below) extending from the first end to the second end, a retaining flange (labeled below) extends from the first end partially toward but not entirely to the second end of the vehicle door retention and guide assembly (claim 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the retaining flange of Dilcher with a length, as taught by Aspenwall, to enable a user to more easily assemble the door leaf to the vehicle body.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dilcher as applied to claims 13 and 14 above, and further in view of Aspenwall (US 6041551).  Aspenwall discloses a guide track 10 having a first end (labeled below) and an opposite second end (not shown), wherein the guide track is elongated from a first end (labeled below) toward an opposite second end (not shown), and an extension flange (labeled below) extending from the first end partially toward but not completely to the second end (claim 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the extension flange of Dilcher with a length, as taught by Aspenwall, to enable a user to more easily assemble the door leaf to the vehicle body.
	With respect to claim 17, Aspenwall further discloses that the extension flange partially extends toward the second end to provide an opening 17 through which the roller 8 is inserted into the internal recessed volume of the guide track (claim 17).

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dilcher as applied to claims 13 and 14 above, and further in view of Kulak et al. (US 2020/0148508).  Kulak et al. discloses a sensor 98 (fig. 9) coupled with a guide track 15 and configured to detect at least a partial disengagement or mis-adjustment during installation or maintenance of a door from the guide track (claim 18); wherein the sensor is coupled with the guide track (claim 19); wherein the sensor includes one or more of a piezoelectric strip, a magnetic switch, a capacitive or inductive proximity sensor as set forth 33-34 of paragraph 41, or a friction strip (claim 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Dilcher, with a sensor system, as taught by Kulak et al., to enable a user to know when the door is no longer in the proper alignment with respect to the guide track.
	With respect to claim 18, the misalignment of the door with respect to the guide track 7 would include at least a partial disengagement of the roller 8 or the control arm 10 from the guide track 7.
	With respect to claim 19, the sensor of Kulak et al. would be coupled to the extension flange of Dilcher since the extension flange is coupled to the guide track and the sensor would be coupled to the guide track.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Dilcher in view of Aspenwall as applied to claims 10 and 11 above, and further in view of Speth et al. (US 4569553).  Speth et al. discloses a vehicle door retention and guide assembly comprising an elongated first sidewall 48 which affixed to a panel 58 by one or more fasteners as set forth on lines 10-12 of column 3.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Dilcher, as modified above, with fasteners, as taught by Speth et al., to more easily and inexpensively attach the vehicle door retention and guide assembly to the door panel 1.

    PNG
    media_image1.png
    1495
    1113
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1619
    1112
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    828
    828
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    1256
    1052
    media_image4.png
    Greyscale




Response to Arguments
Applicant's arguments filed March 31, 2022 have been fully considered but they are not persuasive.
The applicant argues that Dilcher discloses all portions of the positioning rail 7 are directly connected to the door leaf 1 and therefore the retaining flange cannot be spaced apart from the door panel 1.  This is not found to be persuasive because the track 7 of Dilcher is positioned within the door panel 1 the same way that the applicant’s track 11 is positioned within the door panel 12; they are both embedded within the door panel.  See applicant’s figure 7 and figure 5 of Dilcher which both show the track disposed/embedded within the corresponding door panel.  Moreover, the retaining flange of Dilcher is does not contact the door panel 1 and is, therefore, spaced from the door panel 1 as illustrated below.

    PNG
    media_image5.png
    1579
    1093
    media_image5.png
    Greyscale

	With respect to the applicant’s comments concerning claim 13-15, the examiner respectfully disagrees.  As set forth in the rejection above, Dilcher discloses "wherein the extension flange is spaced apart from a lower tip of the second sidewall while the guide track is connected with the door panel such that the control arm on which a roller shaft and the roller are disposed is positioned between the lower tip of the second sidewall and the extension flange."  It should be noted that the applicant’s comments concerning the retaining flange being spaced apart from the door panel are not supported by claims 13-15.  See claim 13 which fails to set forth the limitation of the retaining flange being spaced apart from the door panel.  Therefore, the applicant’s reference to the arguments for the patentability of claim 1 are not persuasive with respect to claim 13.
	The applicant’s comments concerning claims 10-12 are not persuasive for the same reasons that the applicant’s arguments for claim 1 are not persuasive.

Conclusion
THIS ACTION IS NOT MADE FINAL.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836. The examiner can normally be reached 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634